Citation Nr: 0602404	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-30 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hip disability.

2.  Entitlement to service connection for a right hip 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from November 1986 to 
December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).  In that decision, the RO reopened and denied a 
claim for service connection for a left hip disability, and 
denied an original claim for service connection for a right 
hip disability.  The veteran perfected an appeal as to those 
denied claims.   

Even though the RO reopened and adjudicated the left hip 
claim on the merits, the Board must now first determine that 
new and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  The preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits. Id.  The issue of whether new 
and material evidence has been submitted to reopen the left 
hip disability claim is adjudicated and reopened here below. 

The issues of entitlement to service connection for the 
bilateral hip disabilities is addressed in the REMAND portion 
of the decision below and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In the July 2003 rating decision, the RO also declined to 
reopen a claim for service connection for residuals of injury 
to the low back, on the basis that new and material evidence 
was not submitted to reopen that claim.  In an October 2003 
VA Form 9 the veteran indicated that he disagreed with that 
denial as to his low back claim. The Board construes this as 
a notice of disagreement with the July 2003 rating decision.  
An unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  This is 
addressed in the Remand, below.

In the veteran's August 2003 notice of disagreement, he 
raised a claim for service connection for bilateral ankle 
disabilities, in effect, requesting that the RO reopen 
previously denied claims and grant service connection for the 
claimed disabilities.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance.

2.  In a rating decision dated in July 1997, the RO denied 
the veteran's claim of entitlement to service connection a 
left hip disorder; and the veteran did not appeal that 
decision.

3.  Some of the evidence received since the July 1997 
decision was not previously submitted, and when considered by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the left hip disorder claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's July 1997 rating decision that denied the claim 
for service connection for a left hip disability is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1997).

2.  New and material evidence has been received, and the 
claim for service connection for a left hip disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.

Given the favorable disposition of the left hip claim issue 
decided below-reopening of the claim-the Board notes that 
any possible deficiencies in the duty to notify and to assist 
with respect to the current appellate review of the claim 
constitute harmless error and will not prejudice the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II.  Application to Reopen Claim for Service Connection Based 
on New and Material Evidence 

Below, the Board sets forth the laws and regulations 
applicable to the claim on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  The 
record includes the veteran's contentions including those 
contained in the transcripts of the Travel Board hearing held 
at the RO in November 2005 before the undersigned; military 
records, such as personnel and medical records; and private 
and VA medical records.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in its entirety, all of the evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will summarize the relevant evidence, 
and focus specifically on what the evidence shows, or fails 
to show, with respect to the claim, both as to reopening and 
in considering the reopened claim on its merits.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  

In a rating decision of September 1994, the RO denied on the 
merits a claim for service connection for a left hip 
disability.  Subsequent to that and prior to the current 
claim on appeal, in a July 1997 rating decision, the RO 
declined to reopen a claim for service connection for that 
disability.  The veteran did not appeal either of those 
decisions, which therefore were final.  See 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1994) and 
(1997), respectively.
 
In March 2003, the veteran submitted a claim, requesting that 
his claim for service connection for a left hip disability be 
reopened.  The current appeal arises from a July 2003 rating 
decision.  In that decision, the RO denied service connection 
by reopening the claim and determining that the evidence did 
not show that the veteran's diagnosed disorder was the result 
of his service. 

Even though the RO found that new and material evidence had 
been submitted to reopen the claim, the Board must first 
determine that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  

Since the March 2003 claim had been previously denied, that 
claim is in fact an application to reopen the claim for 
service connection.  VA may reopen and review a claim that 
has been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2004).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to July 1997 rating 
decision-the last final denial-is presumed credible for the 
purposes of reopening a claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992). See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Evidence received subsequent to the July 1997 decision 
includes VA and private medical records dated from 1996 to 
2005; and statements of the veteran and the transcript of his 
testimony during a November 2005 Travel Board hearing before 
the undersigned.  

Much of the evidence received since the July 1997 rating 
decision is new in that it was not previously of record.  The 
various VA and private medical records submitted since July 
1997 reflect treatment from 1996 through September 2005 for 
different medical conditions and disorders.  

The veteran's claim was previously denied in a September 1994 
rating decision, on the essential basis that there was no 
record of treatment for a left hip condition.  Subsequently, 
in the July 1997 rating decision, the RO declined to reopen 
the claim on the basis that no new and material evidence had 
been submitted since the September 1994 rating decision.  In 
essence, the basis for previous denials was that there was no 
evidence of a left hip disability.

The additional evidence submitted since July 1997, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, that 
is, whether the veteran has a currently diagnosed left hip 
disability.  
 
The record as previously available in July 1997 did not 
contain any evidence of a left hip disability.  The evidence 
submitted since July 1997 includes numerous medical records 
containing a diagnosis of a left hip disability.  Most 
recently, the veteran underwent a total left hip replacement 
in January 2005 in treatment of left hip avascular necrosis.

This evidence is neither cumulative nor redundant of the 
evidence of record received previously.  The Board also finds 
that this evidence is "material" for purposes of reopening 
the claim since it relates to an unestablished fact, in that 
it provides evidence of a current left hip disability.

Accordingly, the Board finds that the evidence received 
subsequent to July 1997 is new and material and serves to 
reopen the claim for service connection for a left hip 
disability.

Having determined that new and material evidence has been 
added to the record, the veteran's claim of entitlement to 
service connection for a left hip disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  
However, the Board cannot, at this point, adjudicate the 
reopened claim, as further assistance to the appellant is 
required to comply with the duty to assist.  This is detailed 
in the REMAND below.
 

ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for a left hip 
disability; the appeal is granted to that extent.
 

REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for a left hip disability, a remand of the 
underlying service connection claim is necessary to accord 
the RO an opportunity to adjudicate this issue on a de novo 
basis.  Also, for the reasons discussed below, a remand of 
the right hip service connection claim is necessary. 

A diagnosis of bilateral hip disabilities have been made.  
The RO has denied the veteran's claim for service connection 
for bilateral hip disabilities on the basis of the absence of 
any etiologic relationship with service.  Service medical 
records show that the veteran was treated in January 1993 
after he fell and was injured.  At the time of his treatment, 
he complained of low back pain.  After examination, the 
assessment was lumbar contusion.

In May 1994-approximately five months after service ended in 
December 1993-the veteran submitted an application for 
benefits, claiming that he had a left hip disorder due to a 
fall which also involved a low back injury.  

In a VA medical certificate, dated in May and apparently 
received in May 1994, the veteran reported complaints 
associated with an injury in January 1993.  The veteran 
reported complaints associated with the left hip, noting 
complaints of periodic low back pain with radiation up the 
left side of the back, left hip.  That document also contains 
a diagnosis of chronic low back pain secondary to fall.

An October 1996 VA medical certificate noted complaints of 
back and hip pain,  The veteran also reported a history of 
intermittent low back pain since an injury in service.  
Subsequent VA medical records through 2005 show treatment for 
progressively worsening bilateral hip disabilities.  A 
radiology report of February 2004 contains an impression that 
there is bilateral femoral head necrosis more marked on the 
left; there is prominent degenerative joint disease on the 
left with joint space narrowing and marginal osteophytes; 
these are slightly progressive from July 2002.  The veteran 
underwent a total left hip replacement in January 2005 in 
treatment of left hip avascular necrosis.  

The veteran claims and has testified in effect that at the 
same time in service when he hurt his back he also hurt his 
hips.  

There are no medical opinions of record, however, addressing 
the issue of whether the veteran's current bilateral hip 
disorders are linked to service.  Therefore, a 
contemporaneous and thorough VA examination and medical 
opinion would assist in clarifying the nature and etiology of 
the appellant's claimed bilateral hip disabilities.  Such 
examination and opinion would be instructive with regard to 
the appropriate disposition of the claims under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see 
also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

As noted in the Introduction, a timely notice of disagreement 
has been received as to the denial of an application to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.  An unprocessed notice of 
disagreement should be remanded, not referred, to the RO for 
issuance of a statement of the case. Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should schedule the veteran 
for VA examination to determine the 
nature and etiology of any bilateral hip 
disorders.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and all 
findings should be set forth in detail.  
The claims file should be made available 
to the examiner, who should review the 
entire claims folder in conjunction with 
this examination.  This fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the inquiries below, the examiner should 
explain why it is not feasible to 
respond.

Specifically, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (that is, a probability 
of 50 percent or better) that any current 
bilateral hip disability is the result of 
disease or injury in service; proximately 
due to, the result of, or increased by, a 
service-connected disease or injury; or 
in the case of arthritis, began within 
one year of discharge from service.   

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the claim for service 
connection for a bilateral hip 
disability.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration. 
3.  The RO should provide the veteran and 
his representative a statement of the 
case as to the issue of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for residuals of a low back 
injury.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board. See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board. If so filed, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


